DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 3/7/2022.  Claims 16 and 19 are currently amended.  Claims 2, 7-15 and 20-21 are cancelled.  Claims 1, 3-6 and 16-19 are pending review in this action.
The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 16 and 19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-6 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN105047906A; foreign copy and machine translation attached).
	Regarding Claims 1 and 5, Dong discloses a positive electrode active material precursor for a secondary battery [pars. 0009-10], comprising:
	a primary particle of Co3O4, wherein the primary particle contains a doping element in an amount of about 906 pmm to about 27,844 ppm, which overlaps the claimed ranges of 3,000 ppm or more, and 4,000 ppm or more, establishing a prima facie case of obviousness, and has an average particle diameter (D50) of 1-30 μm, which overlaps the claimed range of 15 μm or more, establishing a prima facie case of obviousness [MPEP 2144.05(I)] {Dong discloses that the precursor comprises the formula Co1-xMxOk in which M is a doping element may include, for example, Al, Ti, Mn, Zr, Mg or Nb and 0.01<x<0.1, or M is contained in an amount of 906 pmm to 27,844 ppm [see Calculations Table below]}.

    PNG
    media_image1.png
    225
    888
    media_image1.png
    Greyscale

	Regarding Claims 3-4, Dong discloses wherein the doping element comprises at least one of aluminum (Al), titanium (Ti), manganese (Mn), zirconium (Zr), magnesium (Mg), or niobium (Nb) [par. 0009].
	Regarding Claim 6, Dong discloses wherein the doping element has a predetermined concentration in the primary particle [pars. 0009-10].
	Regarding Claim 16, Dong discloses a method of preparing a positive electrode active material precursor for a secondary battery of claim 1 [pars. 0011-16,0019], comprising:
	preparing a precursor-forming solution (mixed salt solution) including a cobalt-containing starting material (cobalt source) and a doping element source; and 
	performing a co-precipitation reaction of the precursor-forming solution to form a Co3O4 or CoOOH precursor which contains a doping element in an amount of about 906 pmm to about 27,844 ppm, which overlaps the claimed range of 3,000 ppm or more, establishing a prima facie case of obviousness, and has an average particle diameter (D50) of 1-30 μm, which overlaps the claimed range of 15 μm or more, establishing a prima facie case of obviousness [MPEP 2144.05(I)].
	Regarding Claim 17, Dong discloses wherein the doping element comprises at least one of aluminum (Al), titanium (Ti), manganese (Mn), zirconium (Zr), magnesium (Mg), or niobium (Nb) [par. 0009].
	Regarding Claim 18, Dong fails to explicitly teach wherein co-precipitation reaction time is in a range of 10 hours to 40 hours.  However, the instant specification teaches that the particle size is easily controlled by adjusting the co-precipitation reaction time during preparation of the precursor, and that the co-precipitation time may be in a range of 10 to 40 hours to obtain primary particle size of 15 μm or more [PgPublication – par. 0042].  Since Dong teaches forming precursor particle size in the range of 1 to 30 μm, which overlaps the ranged disclosed in the instant specification, an ordinary skilled artisan would readily appreciate that the co-precipitation reaction time of Dong’s method overlaps the claimed range of 10 hours to 40 hours, establishing a prima facie case of obviousness [MPEP 2144.05(I)].
	Regarding Claim 19, Dong discloses a method of preparing a positive electrode active material for a secondary battery [pars. 0009-19], comprising mixing and sintering the positive electrode active material precursor of claim 1 and a lithium source to form a lithium cobalt oxide which contains a doping element in an amount overlapping the claimed range of 2,500 ppm or more, establishing a prima facie case of obviousness, and has an average particle diameter (D50) of primary particles of 1-30 μm, which overlaps the claimed range of 15 μm or more, establishing a prima facie case of obviousness [MPEP 2144.05(I)] {Refer to Calculation Sheet above and portions of claim 1 rejection for explanation.  Also, while the overall dopant amount in the formed lithium cobalt oxide is relatively less than the range established from the Calculation Sheet, an ordinary skilled artisan would readily appreciate that the encompassing range of Dong would is large enough such that the amount of the doping element in the formed lithium cobalt dioxide would still overlap the claimed range of 2,500 ppm or more}.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724